Citation Nr: 0737816	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain with traumatic arthritis for 
the period prior to February 14, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with traumatic arthritis for 
the period beginning February 14, 2004.

3.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with traumatic arthritis for 
the period beginning June 8, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, where the veteran's claim for 
initial increased rating for a low back disability was 
denied.

During the course of this appeal, the RO issued a rating 
decision in March 2004 that awarded a 20 percent evaluation 
for the veteran's low back disability effective from February 
14, 2004.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the disability rating 
assigned for his service-connected low back disability prior 
to and after February 14, 2004, remains open.

The veteran's appeal was previously before the Board in 
October 2005 and January 2007, at which time the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

The Board notes that in a December 2005 statement, the 
veteran's wife indicated that the veteran may be suffering 
from depression due to his service-connected disabilities.  
The issue of entitlement to service connection for 
depression, secondary to service-connected disabilities has 
not previously been adjudicated, and is not before the Board 
at this time.  Accordingly, such issue is referred to the RO 
for any necessary action.

The Board also notes that during the pendancy of the appeal, 
the veteran indicated that he is unable to work due to his 
service-connected disability.  The issue of entitlement to a 
total disability rating based on individual unemployability 
due to service- connected disabilities (TDIU) has not 
previously been adjudicated, and is not before the Board at 
this time.  Accordingly, such issue is referred to the RO for 
any necessary action.

The Board also notes that during the official VA examination 
of the veteran in June 2007, the examiner diagnosed the 
veteran with degenerative joint disease and degenerative disk 
disease of the cervical spine.  The veteran has not filed a 
claim for service connection for a cervical spine disability.  
However, to the extent that the veteran would like to pursue 
a claim for service connection for this disability, it is 
referred back to the RO for adjudication.

The Board also notes that in November 2007, after the case 
was certified on appeal to the Board, the veteran submitted 
additional medical evidence without a waiver.  The evidence 
received is unrelated to the issues on appeal.  Therefore, a 
remand for consideration of this evidence by the originating 
agency is not required.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episode 
and no significant neurological impairment; nor has there 
been any evidence of favorable or unfavorable ankylosis.

2.  For the period prior to February 14, 2004, the veteran's 
low back disability was manifested by limitation of motion 
and more nearly approximated slight than moderate; there was 
no muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in a standing position

3.  For the period prior to February 14, 2004, forward 
flexion of the thoracolumbar spine has not been limited to 60 
degrees or less; the combined range of motion of the 
thoracolumbar spine has been greater than 120 degrees; and 
there has been no muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal contour.


4.  For the period February 14, 2004 o June 7, 2007, the 
veteran's low back disability has been manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; there is no ankylosis of the 
thoracolumbar spine; and limitation of motion was no more 
than moderate in degree; nor did symptoms meet the 
characterize severe lumbosacral strain.  

5.  From June 8, 2007, the veteran's service-connected low 
back disability manifests range of motion that more nearly 
approximates severe limitation of motion.


CONCLUSIONS OF LAW

1.  For the period prior to February 14, 2004, the criteria 
for a disability rating in excess of 10 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243, § 4.124a, Diagnostic Code 8520 
(2007).

2.  For the period February 14, 2004 through June 7, 2007, 
the criteria for a disability rating in excess of 20 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243, § 4.124a, Diagnostic Code 
8520 (2007).

3.  From June 8, 2007, the criteria for a disability rating 
in excess of 40 percent for the veteran's low back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 
4.124a, Diagnostic Code 8520 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letters 
mailed in February 2002, October 2005 and February 2007, to 
include notice that he submit any pertinent evidence in his 
possession.  In addition, he was provided notice concerning 
the disability rating and effective-date element of the 
claims by letter mailed in July 2006.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

Although the required notice was not provided before the 
initial adjudication of the claims, the originating agency 
readjudicated the claims after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.



Factual Background

The veteran initially filed a claim for compensation for a 
low back disability in March 1999.

In May 1999, the veteran was afforded a VA examination in 
response to his claim.  At that time, he reported flare-ups 
of back pain approximately twice a year, which lasted one to 
two days and were treated by sitting in a tub of hot water.  
There was no radiation of pain into his lower extremities and 
coughing and sneezing did not aggravate the situation.  On 
physical examination, he displayed 90 degrees of flexion, 35 
degrees of extension, lateral bending was to 34 degrees on 
the right and 24 degrees on the left.  Rotation was to 40 
degrees bilaterally.  The examiner noted that there was some 
tenderness in the lumbosacral region, but straight leg 
raising was negative bilaterally.  The examiner's diagnosis 
was intermittent low back pain with no radicular symptoms.

X-rays taken in May 1999 showed minimal degenerative joint 
disease at the lower lumbar spine, predominantly at the L4-L5 
and the L5-S1 levels.  There were also degenerative changes 
at both SI joints.

In a May 1999 rating decision, the RO granted the veteran 
service connection for lumbosacral strain with minimal 
traumatic arthritis.  An evaluation of 10 percent was 
assigned, effective April 1, 1999.

In December 2001, the veteran submitted a claim for an 
increased rating for his low back disability, contending that 
his back disability was getting worse.  Specifically, he 
claimed that he was not able to lift anything heavy without 
throwing his back out and stooping/bending was a problem.  He 
also claimed that he was taking over the counter medications 
as needed to help with his discomfort.

In February 2002, the veteran was afforded a VA examination 
in response to his claim.  At that time, the veteran reported 
on and off back pain, completely intermittent in nature.  The 
examiner noted there was no sitting intolerance, no bowel or 
bladder dysfunction, no night awakenings and no radiation of 
symptoms.  The veteran was not using any assistive devices 
and he was able to walk greater than one mile.  On physical 
examination, he demonstrated forward flexion of 100 degrees, 
40 degrees of extension and 40 degrees of lateral side 
bending to the right and left.  Straight leg raising test in 
the seated and supine position was negative.  There was 5/5 
manual motor testing in all major musculature.  Deep tendon 
reflexes were 2+ and symmetric.  The examiner indicated that 
he found no evidence of objective mechanical back symptoms or 
radiculopathy.

In a July 2002 rating decision, the RO continued the 10 
percent evaluation for the veteran's low back disability.

In his November 2002 notice of disagreement, the veteran 
claimed that his low back pain was interfering with his job 
performance and that his symptoms became worse during the 
rating period.

In a March 2003 statement, the veteran claimed that he had to 
take time off of work due to his back pain, and that any 
bending, stooping, pushing or lifting caused a severe amount 
of back pain.  He also claimed that during periods of back 
pain, he would have to take it easy for several days to let 
his back rest.  He also claimed that Motrin, Naproxen and any 
other anti-inflammatory medication caused his heartburn, 
indigestion and nausea to become worse.

In his May 2003 VA Form 9, in addition to his earlier 
contentions, the veteran claimed that if he sat down or stood 
for a long period of time, his back hurt and his legs would 
get numb.

In February 2004, the veteran was afforded another VA 
examination.  At that time, he reported 7-10 pain on the 
average day.  He also reported difficulty sleeping in his 
bed, and that he had been treated with pain medication and a 
"pain shot" on one or two occasions.  He reported that his 
back gave out on him approximately once a month.  He also 
reported that he was able to walk short distances and that he 
had a sitting tolerance of about one to two hours.  The 
examiner noted that the veteran was taking aspirin and Motrin 
for relief and that there was no radiation in the radicular 
distribution.  On physical examination, there was mild 
tenderness to palpation at the lumbosacral junction in the 
midline.  Range of motion was 0-45 degrees of flexion; 0-10 
degrees of extension; 0-20 degrees of lateral bending to the 
right and left; and 0-30 degrees of rotation to the right and 
left.  There was pain with initiation of motion and 
throughout the arc of motion of each range of motion.  Motor 
strength was 5/5 in the lower extremities; reflexes were 2+ 
and brisk at the knees and 1+ and brisk at the ankles.  
Straight-leg raise test was negative.  The examiner's 
diagnosis was lumbar spine arthritis.

In a March 2004 rating decision, the RO granted the veteran 
an increased rating for his service-connected low back 
disability.  An evaluation of 20 percent was assigned, 
effective February 14, 2004.

In a May 2004 VA Form 646, the veteran indicated that he was 
in disagreement with the 20 percent rating assigned for his 
low back disability.

In the May 2004 Written Brief Presentation, the veteran 
indicated that his low back disability had become worse since 
it was evaluated as 20 percent disabling.

In a December 2005 statement, the veteran claimed that he had 
been off of work for 105 days at least every 3-6 months with 
back spasm and pain.  He also claimed that he was unable to 
stand, sit, lift bend, stoop or push anything without 
suffering from low back pain or increasing the pain.  He also 
claimed that he had to change jobs several times because he 
was unable to perform the required duties which included 
prolonged standing, sitting and/or heavy lifting.  He claimed 
that he was not able to sleep in his bed with his wife due to 
the low back pain and instead, he slept on the floor which 
gave him some relief.  He also claimed that he had taken 
prescribed and over the counter pain medications everyday for 
approximately 5-7 years to be able to function and decrease 
his back pain which never went away.

In a December 2005 statement, B.G., the veteran's wife, 
stated that the veteran was in constant pain and was taking 
prescribed medication for his chronic back pain.  She also 
stated that the veteran was limited in the type of job he 
could accept because of his disabilities, and that he was 
unable to stay in any one position for an extended period of 
time and couldn't do much around the house without irritating 
his back.  She also claimed that sometimes, the veteran's 
back would go out just by sitting and riding in an automobile 
for too long, and that he slept on the floor to alleviate his 
back pain.

In a May 2006 statement, the veteran claimed that he was in 
constant pain from his low back disability and that he was 
taking over the counter medication and muscle relaxers two to 
three times per week for his back pain.  He also claimed that 
his back pain was irritated by having to sleep upright most 
nights to control his reflux and standing on his feet all day 
at work and bending, which were all requirements of his job.  
He also claimed that he had to take jobs making much less 
money due to his back pain and other health issues.

In a September 2006 statement, the veteran claimed that he 
was in constant pain and unable to stand, sit, bend down or 
climb steps without increasing the pain in his back.  He also 
claimed that the pain went down his legs and sometimes, his 
right leg felt numb.  He stated that once he sat down, it 
hurt for him to get up and it was hard for him to find a 
comfortable position.  He also claimed that his over the 
counter medication had stopped working.  The veteran also 
claimed that it was hard for him to continue performing his 
current duties at work and that he was currently working his 
fourth job in six years and that he had been forced to resign 
from at least two jobs within the past 3 years because of his 
low back pain and other service-connected disabilities.  He 
also claimed that he was not able to do a lot with his 
children and grandchildren or work on his house or wash his 
car without pain.

In response to the Board's January 2007 remand, the veteran 
was afforded his most recent VA examination in June 2007.  At 
that time, he complained of daily low back pain which 
radiated to his left leg and limited his ability to walk.  He 
reported one incapacitating episode of low back pain over the 
course of the previous year and injection therapy on one 
occasion.  He indicated that he had not had surgery on his 
back or physical therapy.  He was taking Motrin and employed 
in his usual occupation.  He did report experiencing 
difficulty in the course of his work and that he had greatly 
decreased his yard work in his daily life.  He reported 
flare-ups approximately once a week, which lasted until he 
took medication and were characterized by increased pain.  He 
was not using any type of assistive device.

On physical examination, the veteran demonstrated a moderate 
degree of motion pain getting on and off the examining table.  
He lacked 24 inches of being able to touch his toes.  He was 
able to flex his back to 40 degrees, extend to 5 degrees, 
laterally flex to 10 degrees bilaterally, and rotate to 5 
degrees bilaterally.  All range of motion was characterized 
by apparently severe end-range pain, but was not additionally 
limited following repetitive use.  He was tender over the 
lumbar spine and over the paraspinal muscles bilaterally.  He 
permitted straight leg raising to 60 degrees on the right and 
45 degrees on the left.  He had decreased strength and 
flexion and extension at the left knee and decreased 
sensation to his left lower leg.  Deep tendon reflexes were 
2+ and equal bilaterally at both the knees and the ankles.  
The examiner noted that the veteran walked with a slight 
degree of a limp on the left leg.  He also noted that the 
veteran could not stand on his left foot alone, but he could 
stand briefly on tiptoes, stand on his right foot alone, and 
walk on his heels.  He was diagnosed with degenerative disk 
disease of the lumbar spine.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  As previously noted, 
during the pendancy of this appeal the RO issued a rating 
decision in March 2004 that awarded a 20 percent evaluation 
for the veteran's low back disability effective from February 
14, 2004.  As this appeal has been pending since the date of 
the claim for an increase in December 2001, and it being 
evident that there have been changes in the veteran's 
service-connected lumbar spine disability since, the Board 
finds that it is necessary to consider this a "staged 
rating" matter under Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).
In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the veteran 
first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2007).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Period prior to February 14, 2004

Prior to February 14, 2004, the veteran's low back disability 
was rated as 10 percent disabling under Diagnostic Code 5295.  
As noted above, in order for the veteran to be entitled to a 
higher evaluation of 20 percent under this diagnostic code, 
prior to February 14, 2004, there must be medical evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  There was no evidence of such symptoms on 
examination in May 1999, February 2002 or February 2004.  
Accordingly, a rating higher than 10 percent for the period 
prior to February 14, 2004, is not warranted under Diagnostic 
Code 5295.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5293 or 5292, prior to 
February 14, 2004.  The evidence does show that the veteran 
had limitation of motion of the lower back, but it was not 
considered more than slight at that time.  Furthermore, there 
was no evidence whatsoever of intervertebral disc syndrome.  
Accordingly, a rating higher than 20 percent for the period 
prior to June 19, 2002, is also not warranted under 
Diagnostic Codes 5293 and 5292.

Under the general rating formula for diseases and injuries of 
the spine, a higher rating of 20 percent is only warranted if 
there is evidence showing forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  On examination in May 1999, 
the veteran demonstrated forward flexion to 90 degrees; the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees; and there was no evidence of muscle 
spasm or guarding.  Likewise, on examination in February 
2002, the veteran demonstrated forward flexion of 100 
degrees; the combined range of motion of the thoracolumbar 
spine was greater than 120 degrees; and there was no evidence 
of muscle spasm or guarding.  Accordingly, a rating higher 
than 10 percent is also not warranted under the general 
rating criteria for the period prior to February 14, 2004.

With regard to the Deluca factors, the Board finds that for 
the period prior to February 14, 2004, the assigned 10 
percent disability evaluation sufficiently reflects the level 
of functional impairment demonstrated.  

During his May 1999 examination, the veteran reported twice 
yearly flare-ups of back pain which lasted for approximately 
two days.  In a December 2001 statement, he claimed that he 
was not able to lift anything heavy without throwing his back 
out and that stooping and bending was a problem.  In his 
November 2002 notice of disagreement, the veteran claimed 
that his low back pain was interfering with his job 
performance.  In a March 2003 statement, the veteran claimed 
that he had to take time off of work due to his back pain, 
and that any bending, stooping, pushing or lifting caused a 
severe amount of back pain.  He also claimed that during 
periods of back pain, he would have to take it easy for 
several days to let his back rest.  In his May 2003 VA Form 
9, in addition to his earlier contentions, the veteran 
claimed that if he sat down or stood for a long period of 
time, his back hurt and his legs would get numb.

However, the Board finds that there is no probative medical 
evidence of record during this period showing that the 
veteran had any limitation on walking or that he experienced 
any functional impairment related to daily feeding, bathing, 
dressing, toileting or grooming activities due to his 
disability.  

Accordingly, a higher disability rating is not warranted 
under the DeLuca provisions.

For the period February 14, 2004 through June 7, 2008

For the period February 14, 2004 through June 7, 2008, the 
veteran is assigned a 20 percent evaluation under the general 
rating formula for diseases and injuries of the spine for his 
low back disability.

During his February 2004 VA examination, the veteran claimed 
to have difficulty sleeping in his bed, and that he had been 
treated with pain medication and a "pain shot" on one or 
two occasions.  He reported that his back gave out on him 
approximately once a month.  He also reported that he was 
able to walk only short distances and that he had a sitting 
tolerance of only about one to two hours.  Range of motion 
was 0-45 degrees of flexion; 0-10 degrees of extension; 0-20 
degrees of lateral bending to the right and left; and 0-30 
degrees of rotation to the right and left.  There was pain 
with initiation of motion and throughout the arc of motion of 
each range of motion.  .

In a December 2005 statement, the veteran claimed that he had 
missed days at work due to back spasm and pain.  He also 
claimed that he was unable to stand, sit, lift bend, stoop or 
push anything without suffering from low back pain or 
increasing the pain.  He also claimed that he had to change 
jobs several times because he was unable to perform the 
required duties which included prolonged standing, sitting 
and/or heavy lifting.  He also claimed that he was not able 
to sleep in his bed with his wife due to his low back pain.  
In another December 2005 statement, the veteran's wife 
claimed that the veteran was unable to stay in any one 
position for an extended period of time and couldn't do much 
around the house without irritating his back.  She also 
claimed that sometimes, the veteran's back would go out just 
by sitting and riding in an automobile for too long.  In a 
September 2006 statement, the veteran claimed that his back 
pain went down his legs and sometimes, his right leg felt 
numb.  He stated that once he sat down, it hurt for him to 
get up and it was hard for him to find a comfortable 
position.  He also claimed that his over the counter 
medication had stopped working.  The veteran also claimed 
that he was currently working his fourth job in six years and 
that he had been forced to resign from at least two jobs 
within the past 3 years because of his low back pain and 
other service-connected disabilities.  He also claimed that 
he was not able to do a lot with his children and 
grandchildren or work on his house or wash his car without 
pain.  

Under the general rating formula for diseases and injuries of 
the spine, a higher rating of 40 percent is only warranted if 
there is evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  On VA examination in February 
2004, forward flexion was to 45 degrees.  Furthermore, there 
is no medical evidence of ankylosis of the thoracolumbar 
spine of record.  Accordingly, a rating higher than 20 
percent is not warranted under the general rating criteria 
for the period beginning February 14, 2004.

The Board also finds that applying the regulations in effect 
prior to the September 2003 do not afford the veteran a 
higher rating.  The veteran's symptoms simply do not reach 
the threshold of severe limitation of motion or severe 
lumbosacral strain, as delineated by Diagnostic Code 5292 or 
5295, respectively, which provide for 40 percent ratings.  

In regard to Diagnostic Code 5292 for analyzing limitation of 
motion, while the veteran's limitation of motion is 
significant, the range of motion overall that is achieved in 
all directions is not, in the Board's judgment, limited in a 
manner that is more than moderate in degree.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).  Specifically, as demonstrated in a 
February 2004 VA examination, while forward flexion was about 
half of normal and extension a third of normal, right and 
left lateral bending was near normal and right and left 
rotation was normal.  Even with pain being observed to be 
present over the entire arc of motion, the limitation of 
motion observed more nearly approximates a moderate degree of 
limitation of motion.

Concerning the application of Diagnostic Code 5295, there is 
no evidence of a listing of the whole spine to one side, 
positive Goldwaites sign, marked limitation of forward 
bending in standing position, loss of osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Without such symptoms, the assignment of a 40 percent 
disability rating for severe lumbosacral spine is not 
appropriate.

The Board finds that all functional limitations objectively 
observed were considered and reflected in the RO's grant of 
an increased rating of 20 percent in the March 2004 rating 
decision.  With regard to the DeLuca factors, the Board finds 
that for the period beginning February 14, 2004 through June 
7, 2007, the assigned 20 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated.  

From June 8, 2008

During his VA examination conducted on June 8, 2007, the 
veteran complained of daily low back pain which radiated to 
his left leg and limited his ability to walk.  He reported 
one incapacitating episode of low back pain over the course 
of the previous year and injection therapy on one occasion.  
He also reported flare-ups approximately once a week, which 
lasted until he took medication and were characterized by 
increased pain.  

The June 2007 VA examination shows that the veteran was able 
to flex his back to 40 degrees, extend to 5 degrees, 
laterally flex to 10 degrees bilaterally, and rotate to 5 
degrees bilaterally.  All range of motion was characterized 
by apparently severe end-range pain, but was not additionally 
limited following repetitive use.  He was tender over the 
lumbar spine and over the paraspinal muscles bilaterally.  
The examiner did note that the veteran walked with a slight 
degree of a limp on the left leg and that he could not stand 
on his left foot alone.  However, he also noted that the 
veteran could stand briefly on tiptoes, stand on his right 
foot alone, and walk on his heels.  In addition, deep tendon 
reflexes were 2+ and equal bilaterally at both the knees and 
the ankles, and he was not using any type of assistive 
device.  There was no evidence of muscle spasm. 

Under the general rating formula for diseases and injuries of 
the spine which came into effect in September 2003, a higher 
rating of 40 percent is only warranted if there is evidence 
of forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  On VA examination in June 2004, forward flexion was 
to 40 degrees.  Furthermore, there is no medical evidence of 
ankylosis of the thoracolumbar spine of record.  Accordingly, 
a rating higher than 20 percent is not warranted under the 
general rating criteria for the period since June 8, 2007.

However, in rendering all reasonable doubt in favor of the 
veteran, the Board finds that applying the regulations in 
effect prior to the September 2003 do afford the veteran a 
higher rating upon application of regulatory criteria for 
evaluating limitation of motion of the lumbar spine under 
Diagnostic Code 5292, which provides for the next higher, and 
maximum, 40 percent rating under that code.  Under Diagnostic 
Code 5292, the Board notes that veteran's range of motion is 
significantly diminished in all directions, in contrast to 
the prior medical evidence of record.  In fact, upon 
examination in June 2007, forward flexion is less than half 
of normal in all directions, which, in the Board's judgment, 
exhibits severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Plate V (2007).  A rating higher than 40 percent is not 
warranted, however, because the veteran's limitation of 
motion, even with the objective evidence of pain on motion, 
does not rise to that of favorable or unfavorable ankylosis.

The Board notes that all functional limitations objectively 
observed were considered and reflected in the increased 
rating to 40 percent from June 8, 2007, as assigned herein.  
With regard to the DeLuca factors, the Board finds that for 
this period the assigned 40 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated.  


Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A disability rating in excess of 10 percent for a service-
connected low back disability, for the period prior to 
February 14, 2004 is denied.

A disability rating in excess of 20 percent for a service-
connected low back disability, for the period February 14, 
2004 through June 7, 2007, is denied.

A disability rating of 40 percent for a service-connected low 
back disability, from June 8, 2007 is granted, subject to the 
governing law and regulation concerning monetary awards.  The 
appeal is granted to this extent.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


